 1   Alexander Chen [SBN 245798]
     William R. Walz [SBN 136995]
 2   Theodore Lee [SBN 281475]
     INHOUSE CO. LAW FIRM
 3   7700 Irvine Center Dr., Suite 800
 4   Irvine, California 92618
     Telephone: (714) 932-6659
 5
     Attorneys for Plaintiff,
 6   1030 Ohio, LLC
 7
 8
 9                                 UNITED STATES DISTRICT COURT

10                               NORTHERN DISTRICT OF CALIFORNIA

11
12   1030 OHIO, LLC, a California limited                   Case No.: 3:19-CV-03555-EMC
     liability company,
13
14        Plaintiff,

15   v.
                                                            NOTICE OF DISMISSAL
16   RUBICON MORTGAGE FUND, LLC, a
17   California limited liability company; OLD
     REPUBLIC TITLE COMPANY, a
18   California corporation; and DOES 1-10,
19        Defendants.
20
21
22
23
     TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
24
              PLEASE TAKE NOTICE that Plaintiff, 1030 Ohio, LLC, (“Plaintiff”) hereby voluntarily
25
     dismisses, with prejudice, the above captioned action in its entirety, pursuant to a settlement reached
26
     between the parties.
27
28

                                           NOTICE OF DISMISSAL
                                                    -   1   -
 1
            Pursuant to Fed. Rules of Civil Proc., Rule 41(a)(1)(i), Plaintiff has the absolute right to dismiss
 2
     the action “without order of the court” by filing a notice of dismissal “at any time before service by the
 3
     adverse party of an answer or of a motion for summary judgment” Id.; See Commercial Space Mgmt. Co.,
 4
     Inc. v. Boeing Co., Inc. (9th Cir. 1999) 193 F.3d 1074, 1077.
 5
 6
 7   Dated: August 1, 2019                        By:        /s/ Alexander Chen
                                                             Alexander Chen, Esq.
 8                                                           InHouse Co. Law Firm
                                                             Attorney for Plaintiff, 1030 Ohio LLC
 9
                                                                ISTRIC
10                                                         TES D      TC
                                                         TA




                                                                                  O
                                                    S
11




                                                                                   U
                                                   ED




                                                                                    RT
12                                                                        DERED
                                               UNIT



                                                                O OR
                                                        IT IS S
13




                                                                                           R NIA
14                                                                              Chen
                                                                       ard M.
                                               NO




                                                                     dw
                                                             Judge E



                                                                                           FO
15
                                                 RT




                                                                                       LI
16                                                      ER
                                                   H




                                                             N                 F   A   C
                  Dated: 8/1/2019                                D IS T IC T O
17                                                                     R
18
19
20
21
22
23
24
25
26
27
28

                                            NOTICE OF DISMISSAL
                                                        -    2   -
